Title: To George Washington from Major General William Heath, 19 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]July 19, 1779 4 oClock P.M.
        
        The enclosed is just Come to hand from Capt. Hopkins an Intelligent and good officer.
        Should not the guard Boats be Very Vigilant?
        The Brass 12 pounders are brought to Nelson’s point. Shall they be kept here to be used as occasion may require, or be sent elsewhere? I have the honor to be Very respectfully Your Excellencys Obedient Servant
        
          W. Heath
        
      